Case 1-1/-400lo-nni Doc lle Fneadvo/Oo/ly Entered Oo/Qo/is Loi40l42

a

 

EXHIBIT A

 
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (the “Agreement” is entered into as of May 15,
2019 (the “Execution Date”), by and among Bracha Cab Corp., Dovber Cab Corp., Tamar Cab
Corp., NY Genesis Taxi Corp., Dabri Trans Corp., Merab Cab Corp., Fit Taxi Corp., Somyash
Taxi Corp., NY Tint Taxi Corp., NY Stance Taxi Corp., NY Canteen Taxi Corp., NY Energy
Taxi Corp., Jackhel Cab Corp., Lechaim Cab Corp. (collectively, the “Debtor Borrowers”), JEB
Management Corp. (“JEB”), SHEFA Funding LLC (“SHEFA”), Tamar Pewzner, solely in her
capacity as co-executor of the Estate of Jacob Elberg and the Estate of Jacob Elberg (together
with the Debtor Borrowers, JEB, SHEFA, and the Estate of Jacob Elberg, the “Elberg Settling
Parties”), and Capital One Equipment Finance Corp. f/k/a All Points Capital Corp., d/b/a Capital
One Taxi Medallion Finance (“COTME”; together with the Elberg Settling Parties, the “ ettling
Parties”).

RECITALS

WHEREAS, the Debtor Borrowers collectively own 29 licenses to operate taxicabs
within the City of New York (each a “Medallion” collectively, the “Medallions”), which are
more specifically identified on Schedule A hereto,

WHEREAS, on or about August 1, 2012, COTMF made a loan to each of the Debtor
Borrowers in the principal amounts set forth on Schedule A hereto and thereafter made certain
additional loans to certain Debtor Borrowers as more fully identified on Schedule A (each a
“Loan” collectively, the “Loans”);

WHEREAS, each of the Debtor Borrowers granted to COTMF a security interest in the
Medallions owned by such Debtor Borrower as security for the Loan to it;

WHEREAS, Jacob Elberg and JEB guaranteed all of the Loans;
WHEREAS, Jacob Elberg died on December 20, 2013;

WHEREAS, pursuant to the terms of Jacob Elberg’s will, Tamar Pewzner and Ruben
Elberg were appointed by Order of the Surrogate’s Court of the State of New York, County of
Kings (the “Surrogate’s Court”), dated January 16, 2014, under File Number 2014-46, as the Co-
Executors of the Estate of Jacob Elberg (the “Elberg Co-Executors”);

WHEREAS, the Loans matured on January |, 2015 (the “Maturity Date”), upon which
all amounts due under the terms of each Loan became immediately due and payable;

WHEREAS, each of the Debtor Borrowers has failed to fully repay the Loan or Loans
made to it;

WHEREAS, on or about June 9, 2015, COTMF presented a claim against the Estate of
Jacob Elberg to the Executors in respect of Jacob Elberg’s liability as a personal guarantor of the
Loans in the amount of $23,140,074.86 (the “Estate Claim”);
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

WHEREAS, on July 27, 2015, COTMF commenced an action against JEB and Ruben
Elberg in the Supreme Court of New York, Suffolk County, bearing index number 608014/2015
(the “JEB Action”);

WHEREAS, on November 4, 2015, COTMF commenced an action against Tamar
Pewzner (named as Tamara) and Ruben Elberg, as executors of the Estate of Jacob Elberg in the
Supreme Court of New York, Suffolk County, bearing index number 611751/2015 (the
“Executor Action”);

WHEREAS, on April 27, 2016, COTMF voluntarily discontinued the Executor Action in
its entirety without prejudice;

WHEREAS, on April 27, 2016, COTMF voluntarily discontinued the JEB Action solely
against JEB without prejudice;

WHEREAS, on November 22, 2016, a judgment was entered against Ruben Elberg,
individually, in the JEB Action in the amount of $4,399,541 .72 (the “Ruben Elberg Judgment”);

WHEREAS, Ruben Elberg took an appeal of the judgment entered against him in the
JEB Action to the Appellate Division, Second Department, which appeal is still pending (the

“Ruben Judgment Appeal”);

WHEREAS, on December 8, 2017 (the “Petition Date”), the Debtor Borrowers each
commenced a case under title 11 of chapter 11 of the United States Code (as amended, the
“Bankruptcy Code”) before the United States Bankruptcy Court, Eastern District of New York
(the “Bankruptcy Court”), which cases are jointly administered under Case No. 17-46613-nhl

(the “Chapter 11 Cases”);

WHEREAS, on or about February 13, 2018, COTMF filed a motion in the Debtor
Borrowers’ Chapter 11 Cases to vacate the automatic stay or, in the alternative, dismiss the
Chapter 11 Cases, convert the Chapter 11 Cases to chapter 7 cases, or to appoint a chapter 11
trustee [ECF No. 23], which motion has been opposed by the Debtor Borrowers, and which has
continued from time to time and remains pending before the Bankruptcy Court;

WHEREAS, on or about May 3, 2018, COTMF filed a proof of claim in each Debtor
Borrower’s Chapter 11 Case, for the amounts due and owing under the Loans to the Debtor
Borrowers as of the Petition, which claims aggregated to $23,090,309.51;

WHEREAS, on or about May 25, 2018, the Debtor Borrowers commenced an adversary
proceeding (the “Adversary Proceeding”) before the Bankruptcy Court identified as Adv. Pro.
No. 1-18-01064-nhl, naming the Estate of Jacob Elberg and the Non-Borrower Companies as
defendants, seeking to recover approximately $20,818,110.00 as the proceeds of allegedly
unpaid shareholder loans made to Jacob Elberg prior to his death;

WHEREAS, on October 5, 2018, the Bankruptcy Court entered an order referring the
Settling Parties to mediation and appointing Lori Lapin Jones, Esq. to serve as mediator;
Case 1-1/-40013-nhl Docli2 Filed 06/03/19 Entered 06/03/19 10:40°42

WHEREAS, the Settling Parties attended mediation with Lori Lapin Jones, Esq. on
November 28, 2018, at the conclusion of which, the Settling Parties agreed to resolve the
disputes and claims among and between them as set forth in this Settlement Agreement,

WHEREAS, the Settling Parties desire to fully and finally resolve and settle all claims,
counterclaims, and/or disputes between and among them; and

WHEREAS, as part of the global resolution contemplated by this Settlement Agreement,
COTMF will accept the following: (i) a cash payment of $10,710,000.00; (ii) the placement of
all taxi medallions owned by the Debtor Borrowers (the “Medallions”) into storage with the New
York Taxi and Limousine Commission (the “TLC”) along with direction letters stating that the
Medallions are not to be released except and at the direction of COTMF; (iii) payment of any
outstanding Taxicab Improvement Fund (“TIF”) surcharges and payment or clearing of any
“open items” relating to the Medallions; (iv) the Debtor Borrowers and The Estate of Jacob
Elberg as guarantor of the medallion loans executing strict foreclosure agreements and bills of
sale, agreeing to COTMF’s acceptance or transfer of the Medallions in partial satisfaction of the
amounts due under the Loans; (v) a deposit in the amount of $200,000.00 in an escrow account,
which COTMF may draw on to cover its fees and expenses in the event that Ruben Elberg or a
related person or entity asserts any new claims against COTMF and related parties as a result of
this settlement (the “Settlement Costs”) (and to the extent that the escrow is not previously
drawn upon, the funds will be released to the Elberg Settling Parties upon the earliest of the
receipt by COTMF of a release of all claims by Ruben Elberg or the date that is 3 years after the
escrow account is first funded); and (vi) the transfer of any funds on deposit with COTMF or any
of its affiliates to another bank and to close any open accounts.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Settling Parties, intending to be legally bound, hereby agree as
follows:

1. Settlement Effective Date. “Settlement Effective Date” means the first date upon
which (i) the Agreement is fully executed by all parties; and (ii) subject to Section 7(d) of this
Agreement, the Bankruptcy Court has entered an un-stayed order acceptable to COTMF in its
sole reasonable discretion approving of entry into the settlement by the Debtor Borrowers, lifting
the automatic stay with respect to the Medallions owned by the Debtor Borrowers, and
authorizing the Debtor Borrowers pursuant to § 363 of the Bankruptcy Code, and any other
applicable law, to transfer all of their right, title and interest in the Medallions owned by the
Debtor Borrowers, free and clear of any liens, claims, interests or encumbrances to COTMF or
an assignee or transferee of COTMF, and granting any other relief necessary to effectuate the
settlement.

 

2. Payment _to COTMF. Within five (5) business days following the Settlement
Effective Date, the Elberg Settling Parties, collectively, shall cause to be paid to COTMF a total
of Ten Million Seven Hundred and Ten Thousand United States Dollars (USD $10,710,000.00)
(the “Settlement Payment”). The Settlement Payment shall be made by electronic wire transfer
pursuant to wiring instructions reflected on Schedule B hereto, and shall be effective upon
COTMF’s (or its designee’s) receipt of the funds.
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

3. Elberg Settling Parties’ Payment and Surrender Obligations, In addition to the
Settlement Payment provided for in Section 2 of this Settlement Agreement, the Elberg Settling

Parties shall do the following within five (5) business days of the Settlement Effective Date (the
“Elberg Settling Parties’ Payment and Surrender Obligations”):

(a) The Debtor Borrowers shall place all Medallions in storage with the New
York City Taxi & Limousine Commission along with direction letters stating that the Medallions
are not to be released from storage except at the request and direction of COTMF.

(b) Debtor Borrowers shall pay any outstanding TIF surcharges and pay or
clear any “open items” (as such term is used in and Section 58-46(b) of the TLC Rules) relating
to the Medallions.

(c) Debtor Borrowers and The Estate of Jacob Elberg as guarantor shall
execute a Strict Foreclosure Agreement substantially in the form attached hereto as Exhibit A (a
“Strict Foreclosure Agreement”) and, for each Medallion owned by such Debtor Borrower, the
Debtor Borrower shall execute and deliver to COTMF a Bill of Sale substantially in the form
attached to the Strict Foreclosure Agreement as “Exhibit 1” (each a “Bill of Sale”).

(d) | Each Debtor Borrower who is a member of the Elberg Settling Parties
agrees to COTMF’s acceptance of the Medallions in partial satisfaction of such Debtor
Borrower’s obligation pursuant to Section 9-620 of the Uniform Commercial Code as codified in
the state of New York (the “NY UCC”).

(e) This Settlement Agreement constitutes each Debtor Borrower's agreement
to the terms of COTMF’s acceptance of the Medallions in partial satisfaction of the Loans
secured thereby in an authenticated record after default as provided in Section 9-620(c)(1) of the
NY UCC.

(f) This Settlement Agreement constitutes each the Elberg Settling Parties’
acceptance of COTMF’s proposal, described in Section 9-621(b) of the NY UCC, to accept the
Medallions in partial satisfaction of the Loans.

(g) The Elberg Settling Parties acknowledge that COTMF, or its assignee,
may send notice of its proposal to accept the Medallions in partial satisfaction of the Loans to
other parties described in Section 9-621 of the NY UCC. Each of the Elberg Settling Parties
acknowledges that COTMF may sell or transfer its rights with respect to the Medallions to a
third party. Each of the Elberg Settling Parties further acknowledges that none of the Elberg
Settling Parties or any other person or entity that is not a party to this Agreement has any claim
or interest in any consideration received by COTMF as a result of the sale or transfer of its rights
with respect to the Medallions.

(h) Debtor Borrowers shall deposit the amount of $200,000.00 in an escrow
account, which COTMF may draw on to cover its fees and expenses in the event that Ruben
Elberg or a related person or entity asserts any new claims against COTMF and related parties as
a result of this settlement (the “Settlement Costs”). The escrow amount is capped at
$200,000.00. If any amounts are needed in excess of $200,000.00, COTMF shall be responsible
for such fees and expenses. To the extent that the escrow is not previously drawn upon, the
funds will be released to the Elberg Settling Parties upon the earliest of (i) the receipt by
COTMF of a release of all claims by Ruben Elberg or (ii) the date that is 3 years after the escrow
account is first funded.
Case 1-L1/-40015-nnhl Doc lice Filed Vo/Uso/ly Entered OO/Os/ly Loi40i4ce

(i) Debtor Borrowers shall transfer any funds on deposit with COTMF or any
of its affiliates to another bank and to close any open accounts.

4, COTMF’s Assignment of Ruben Elberg Claims. Promptly upon satisfaction of
the Elberg Settling Parties’ Payment and Surrender Obligations, COTMF shall assign to the
Estate of Jacob Elberg (i) COTMF’s judgment against Ruben Elberg and (ii) all claims against
Merill Transit Inc., Spindle Cab Corp. and Jarub Trans Corp. (collectively, the “Non-Debtor
Borrowers”). COTMF agrees to provide reasonable cooperation and documentation, if requested
by the Elberg Settling Parties, to allow the Elberg Settling Parties to pursue collection or other
action against Ruben Elberg and/or the Non-Debtor Borrowers. Notwithstanding the foregoing,
COTME shall continue to defend against the Ruben Judgment Appeal up through and including
the oral argument to occur after the Settlement Effective Date, after which the Estate of Jacob
Elberg shall have sole responsibility for any appeal or further proceedings with respect to
COTMF’s judgment against Ruben Elberg. Up to the amount of $10,000 of COTMF’s costs,
including attorneys’ fees and costs, incurred after the Settlement Effective Date in connection
with the Ruben Judgment Appeal shall constitute Settlement Costs as provided in Section 3(h) of
this Agreement. COTMF makes no representations or warranties regarding the outcome of the
Ruben Judgment Appeal or otherwise with respect to any other claims assigned by COTMF
against or related to Ruben Elberg, including, without limitation, any representations or
warranties concerning the standing of the Elberg Settling Parties or COTMF to pursue the Ruben
Judgment Appeal or any other claims assigned by COTMF pursuant to this Agreement. The
Elberg Settling Parties assume all of the risks associated with the Ruben Judgment Appeal or any
other claims against or related to Ruben Elberg. The Elberg Settling Parties expressly
acknowledge that the outcome of the Ruben Judgment Appeal is uncertain, and that the outcome
shall not alter any of the covenants and agreements contained in this Agreement. For the
avoidance of doubt, nothing in this Agreement or in this Section 4 shall be construed to create an
attorney-client relationship between counsel for COTMF and any of the Elberg Settling Parties
or the Estate of Jacob Elberg. It is hereby expressly acknowledged by the parties to this
Agreement that no such attorney-client relationship has ever existed between counsel for
COTMF and any of the Elberg Settling Parties or the Estate of Jacob Elberg.

5. Releases.

(a) Upon satisfaction of the Elberg Settlings Parties’ Payment and Surrender
Obligations and COTMF’s assignment of the claims against Ruben Elberg and the Non-Debtor
Borrowers to the Estate of Jacob Elberg, the Settling Parties shall be deemed to have exchanged
releases (the “Releases Effective Date”).

(b) Effective as of the Releases Effective Date, COTMF hereby releases and
forever discharges the Elberg Settling Parties and each of their respective predecessors,
successors, parent companies, members, subsidiaries, affiliates, trusts, heirs, assigns, employees,
attorneys, partners, principals, representatives, officers, and agents (collectively, the “Elberg
Releasees”) of and from any and all claims, counterclaims, demands, obligations, actions, or
causes of action, rights, damages, costs, expenses, and compensation whatsoever arising out of or
related to the Loans or any guarantees of the Loans, whether in law or in equity or otherwise,
whether arising under contract, tort, statute or any other legal theory or basis of any nature
whatsoever, which COTMF ever had, now has, or may have ever had against the Elberg
Releasees or any of them, whether known or unknown, suspected or unsuspected, claimed or
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

concealed, contingent or non-contingent, asserted or not asserted relating in any manner to the
Loans.

(c) Effective as of the Releases Effective Date, each of the Elberg Settling
Parties, on behalf of themselves and each of their respective current and former parent
companies, subsidiaries, members, affiliates, predecessors, successors, insurers, reinsurers,
trusts, heirs, beneficiaries, assigns, and any of their past or present officers directors, employees,
executors, attorneys, members, shareholders, partners, principals, representatives, and agents and
the Co-Executors (the “Elberg Releasing Parties”) hereby release and forever discharge COTMF
and each of its respective affiliates, predecessors, successors, parent companies, affiliates,
members, trusts, heirs, assigns, employees, attorneys, partners, principals, officers, and agents
(the “COTMF Releasees”) of and from any and all claims, counterclaims, demands, obligations,
actions, or causes of action, rights, damages, costs, expenses and compensation whatsoever,
arising out of or related to the Loans, whether in law or in equity or otherwise, whether arising
under contract, tort, statute or any other legal theory or basis of any nature whatsoever, which the
Elberg Releasing Parties or any of them ever had, now have, or may have had against the
COTMF Releasees or any of them, whether known or unknown, suspected or unsuspected,
claimed or concealed, contingent or non-contingent, asserted or not asserted, relating in any
manner to the Loans.

(d) In furtherance of this Section 5, effective upon the Releases Effective
Date, COTMF and the Elberg Releasing Parties each hereby expressly waive and relinquish, to
the fullest extent permitted by law, the provisions, rights, and benefits conferred by any law of
any state or territory of the United States, or principle of common law, or international or foreign
law, which would limit the scope of the releases provided above, including any provision which
is similar, comparable, or equivalent to Section 1542 of the California Civil Code. COTMF and
the Elberg Releasing Parties each acknowledge that they may hereafter discover facts in addition
to or different from those which they now know to be true with respect to the subject matters of
the claims released herein, but hereby stipulate and agree that, upon the Releases Effective Date,
they will fully, finally, and forever settle and release any and all such claims, whether known or
unknown, suspected or unsuspected, contingent or non-contingent, concealed or hidden, which
now exist or heretofore existed upon any theory of law or equity now existing or coming into
existence in the future, without regard to the discovery or existence of such different or
additional facts.

(e) Effective as of the Release Effective Date, COTMF, the Elberg Settling
Parties, the Debtor Borrowers, and the Estate of Jacob Elberg, as guarantor, shall have no further
liability or obligations under the notes, loan agreements, security agreements, guaranties, or any
other document executed in connection with the Loans (collectively, the “Loan Documents”)
except that the Loan Documents on the surrendered medallions shall remain in effect solely to
the extent necessary for COTMF to effect a foreclosure or to otherwise transfer the Medallions in
a manner that extinguishes any other liens or interests in the Medallions pursuant to the NY UCC
and, upon the approval by the TLC of a transfer of all Medallions securing any Loan to COTMF
or any transferee or assignee of COTMF’s rights hereunder, the Loan Documents relating to such
Loan shall automatically be released and terminated without any further action by COTMF.
Notwithstanding the foregoing sentence, upon the Release Effective Date, COTMF shall not
have any rights, remedies, or recourse under the Loan Documents except with respect to the
Medallions.
Case 1-L1/-40015-nnhl Doc lice Filed Vo/Uso/ly Entered OO/Os/ly Loi40i4ce

(f) Effective as of the Releases Effective Date, COTMF hereby releases and
forever discharges the Elberg Releasees of and from any and all claims, demands, actions and
liability whatsoever for and on account of the proceedings, acts or omissions of the Elberg Co-
Executors and of and from all liability, responsibility or accountability for and on account of any
matter growing out of or in any way connected to the Estate of Jacob Elberg or the
administration thereof, which COTMF may now have or hereinafter may have with respect to the
Estate Claim and/or any interest COTMF may have as creditor or otherwise in the Estate of
Jacob Elberg.

(g) This Agreement is being entered into by and among the Settling Parties to
fully and finally resolve any and all claims, counterclaims, and/or disputes.

(h) Notwithstanding anything to the contrary herein, the releases granted
under this Section 5 shall have no effect upon or relieve any party of its existing obligations
under any loan, transaction, document, agreement, mortgage loan, account agreement, or credit
card agreement other than the Loans and the Loan Documents.

6. Clawback Events. Although the Settling Parties believe there would be no basis
for (i) the Settlement Payment or (ii) the transfer by any Debtor Borrower of its interest in any
Medallion ((i) and (ii) collectively, the “Settlement Consideration”) to be avoided, rescinded, or
otherwise clawed back for any reason, if nevertheless all or any portion of the Settlement
Consideration is avoided, rescinded, or otherwise clawed back, then the releases set forth in
Section 5 of this Agreement shall be automatically and without further act by any party be and
void, and each of the Settling Parties shall have all of their respective claims preserved, provided,
however, to the extent COTMF received and Settlement Consideration the transfer of which has
not been avoided, rescinded or otherwise clawed back, then the obligations of the Elberg Settling
Parties to COTME that existed immediately prior to the execution of this Agreement shall be
reduced by the value of the Settlement Consideration received by COTMF and not avoided and
rescinded or otherwise clawed back. .

7. Representations and Warranties.

(a) Each of the Settling Parties represents and warrants that as of the
Settlement Effective Date:

(i) it is the current legal and beneficial owner of all claims
released by it herein;

(ii) it has not assigned, pledged, or contracted to assign or
pledge any of the claims released by it herein;

(iii) it possesses all requisite authority and power to enter into
and comply with the terms of this Settlement Agreement and the transactions
contemplated hereby;

(iv) it has obtained all authorizations, consents, and approvals
that are required with respect to performance and execution of this Settlement
Agreement; and

(v) no further action, other than as expressly provided in this
Settlement Agreement, is necessary to make this Settlement Agreement a valid
and binding obligation of each of the Settling Parties hereto.

7
Case 1-L/-40019-nni Doc lle Filed Vo/Oofly Entered Oo/Os/ly Loi40l42

(b) Each individual signing this Settlement Agreement on behalf of any
Settling Party hereto hereby represents and warrants that as of the Settlement Effective Date he
or she has been duly authorized to sign this Settlement Agreement on behalf of the Settling Party
for whom he or she is signing.

(c) The Elberg Settling Parties each represent and warrant, as of the
Settlement Effective Date, that the Debtor Borrowers have not granted any other lien, security
interest, or encumbrance against the Medallions from the date on which each Debtor Borrower
first granted a security interest in its Medallions to COTMF, and is unaware of any other lien,
security interest, or encumbrance against the Medallions being claimed or asserted.

(d) | Tamara Pewzner, as Co-Executor of the Estate of Jacob Elberg, represents
that, in the event the Bankruptcy Court requires it, she will diligently seek approval of this
Settlement Agreement by petition to the Surrogate’s Court, Kings County, in order to bind the
Estate of Jacob Elberg to the terms of this Settlement Agreement. In the event that the
Bankruptcy Court does not issue an order (i) authorizing the Estate of Jacob Elberg to pay such
funds to this Settlement Agreement and permitting Tamara Pewzner to remit the $10,710,000.00
cash payment, and (ii) directing JP Morgan Chase to release any hold on such funds to this
Settlement Agreement, then Tamara Pewzner, as Co-Executor of the Estate of Jacob Elberg, will
seek an order directing a confirmation of this Settlement Agreement and the release of such
funds from the Surrogate’s Court, Kings County. In the event that the Surrogate’s Court, Kings
County, fails to confirm or approve this Settlement Agreement, it shall be null and void and may
not be used for any purpose.

8. Covenant Not to Encumber Medallions or Transfer. Each of the Elberg Settling
Parties agrees and covenants that from and after the Execution Date it shall not grant or permit
any additional lien, security interest, or encumbrance on the Medallions, nor transfer any interest
in the Medallions other than to COTMF or COTMF’s assign as provided under this Settlement
Agreement.

 

9, Covenant Not to Challenge Authority of Signatories. Each of the Elberg Settling
Parties agrees and covenants not to challenge the authority of any individual signatory on behalf
of a corporate Elberg Settling Party to bind such corporate Elberg Settling Party to the terms of
this Settlement Agreement and affirmatively waives the right to challenge such authority in any
proceeding relating to the terms of this Settlement Agreement or the implementation or
enforcement of the settlement embodied by this Settlement Agreement.

10. Obligation to Proceed in Good Faith and Further Assurances. Each of the Settling
Parties agrees to take such commercially reasonable actions and to execute any and all further
documents and instruments which may be required to effectuate the provisions of this Settlement
Agreement including any documentation to be submitted to the TLC relating to an application to
transfer any Medallion to COTMF or COTMF’s assignee, designee, or transferee.

11. Counterparts. This Settlement Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Settlement Agreement by telecopy or other electronic
means shall be as effective as delivery of a manually executed counterpart of this Settlement
Agreement.
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

12. Entire Agreement. The Settling Parties acknowledge that this Settlement
Agreement constitutes the entire agreement on the matters addressed herein and, except as set
forth herein, supersedes all prior agreements or understandings between the Settling Parties, oral
or written.

13. Governing Law: Jurisdiction, Waiver of Jury Trial. The governing law of this
Settlement Agreement shall be the substantive and procedural law of the State of New York
without regard to choice-of-law or conflicts-of-law principles. Any action based on this
Settlement Agreement or to enforce any of its terms shall be venued in the Bankruptcy Court, to
the extent that Court retains jurisdiction with respect to this Settlement Agreement in any order
approving it or in New York State Supreme Court, New York County, without regard to conflicts
of laws. Each of the Settling Parties submits to the personal jurisdiction of the Bankruptcy Court,
to the extent it retains jurisdiction over implementation and enforcement of this Settlement
Agreement and to the New York State Supreme Court, New York County. Each Settling Party
hereby knowingly, voluntarily, and intentionally waives any right it may have to a trial by jury of
any dispute arising under or relating to this Settlement Agreement and agrees that any such
dispute shall be tried before a judge sitting without a jury.

14. Construction. This Settlement Agreement shall be construed as if the Settling
Parties jointly prepared this Settlement Agreement, and any uncertainty or ambiguity shall not on
that ground be interpreted against any one Settling Party.

15. Amendment and Modification. This Settlement Agreement cannot be amended,
modified, or supplemented orally. The Settling Parties may amend, modify, or supplement this
Settlement Agreement only by a writing signed by each of the Settling Parties.

16. Headings. The section headings in this Settlement Agreement are for
convenience only and may not be used in construing this Settlement Agreement.

17. Successors and Assigns. This Settlement Agreement and the rights of the Settling
Parties hereunder may not be assigned by any Settling Party, except that COTMF may assign its
rights provided hereunder to acquire the Medallions and may assign the Strict Foreclosure
Agreement and Bill of Sale relating to each Medallion. This Settlement Agreement and all
action taken hereunder in accordance with its terms shall be binding upon and inure to the
respective permitted successors of each of the Settling Parties.

18. Waiver. Waiver of any term or condition of this Settlement Agreement by any
Settling Party shall not be construed as a waiver of a subsequent breach or failure of the same
term or condition, or waiver of any other term or condition of this Settlement Agreement.

[Signatures Pages Follow]
 

Case 1-L/-40019-nni Doc lle Filed Vo/Oofly Entered Oo/Os/ly Loi40l42

IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
as of the day and year first above written.

CAPITAL ONE EQUIPMENT FINANCE CORP.,:

By: Z_e one yt

Name: Tarik Hussain
Title: Vice President
Case 1-L1/-40015-nnhl Doc lice Filed Vo/Uso/ly Entered OO/Os/ly Loi40i4ce

THE ESTATE OF JACOB ELBERG JEB MANAGEMENT CORP.
by and through its co-executor,

Name laMNar PRusyy Nene faba I Peeve
Title Co — Exe he MF Name RMA c car

 

 

 

 

NON-BORROWER, NON-
GUARANTOR COMPANIES

SHEFA FUNDING LLC

CPpafuty—

Namé{amat VPRO pn
Title:Co - eycek OY

 
Case 1-L/-40019-nni Doc lle Filed Vo/Oofly Entered Oo/Os/ly Loi40l42

 

 

 

 

 

 

 

 

 

 

 

BORROWERS

BRACHA CAB CORP. DABRI TRANS CORP.

pv t.Gun Sloe — »y. Esma_tiloercy —
Name:_ESme Elbers CY Name: Fsnve Elbe, ‘4

Title: President Title, President

DOVBER CAB CORP. FIT TAXI CORP.

By: ésna Cheetos — By: Lsn ¥,

Name: Sma E16 org Name: Esma_ E! bers

Title: President Title: Presidend

JACKHEL CAB CORP. MERAB CAB CORP.

   

pyhesm A. bE

Title: eae

 
 

 

 
 

: {
Title: President

 

 

 

 

 

 

 

 

 

LECHAIM CAB CORP. N. Y. ENERGY TAXI CORP.

By: £5 NA By: “ss LIGA LZ, oe
Name:_ £S$/nA FTbece Name: Esme £ lAer «

Title Preerdent — Title: resident ~

N.Y. CANTEEN TAXI CORP. N. Y. GENESIS TAXI CORP.

x bs aa hlere~» L sib LEC o,——
Name: Name:_ sv £/4e 4

Title: —Ggina El Pets —— resident Title: fresident
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

N.Y. STANCE TAXI CORP.

By: Ese, Hho ta

Name: Esma £! bers Y
Title:_ President

 

SOMYASH TAXI CORP.
By: £6 MG LMG OT Q-
Name:_-

Title: :

N.Y. TINT TAXI CORP.

» sma boty
Name: £Sma Elbera

Title. Fr-esident ~

 

 

TAMAR CAB CORP.

tsi ZL, |
Name: £sing & lher a

Title. fresident
Case 1-1/-40015-nNNi

Doc liz Filed Vo/Osily Entered Vo/Os/iy Loi40l42

Schedule A

Description of Loans and Medallion Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrower Original Principal Balance Medallion Nos.
BRACHA CAB CORP. $1,210,000 21,35, 2L36
BRACHA CAB CORP. $250,000 2L35, 2L36
DABRI TRANS CORP. $1,210,000 5J10, 5311
DABRI TRANS CORP. $250,000 5J10, 5J11
DOVBER CAB CORP. $1,210,000 2371, 2372
DOVBER CAB CORP. $250,000 2)71, 2772

FIT TAXI CORP. $1,525,000 3M78, 3M79, 3M80
JACKHEL CAB CORP. $1,210,000 8M42, 8M43
JACKHEL CAB CORP, $250,000 8M42, 8M43
LECHAIM CAB CORP. $1,210,000 1K66, 1K67

MERAB CAB CORP $1,210,000 7522, 7525
N. Y. ENERGY TAXI $1,210,000 2Y39, 2Y43
CORP.
N.Y. CANTEEN TAXI $1,210,000 237, 2Y36
CORP.
N.Y. GENESIS TAXI CORP $1,210,000 2Y44, 2Y45
N.Y. STANCE TAXI CORP. $1,210,000 5P15, 5P16
NY TINT TAXI CORP. $1,210,000 8M46, 8M47
SOMYASH TAXI CORP. $1,210,000 4J18, 419
TAMAR CAB CORP, $1,210,000 1H60, 1H78

 

 

 

Schedule A—Loans and Medallions

Active\91442173.v1-3/20/19
Active\92040694.v1-3/25/19
38572204v5

 
Case 1-L1/-40015-nnhl Doc lice Filed Vo/Uso/ly Entered OO/Os/ly Loi40i4ce

Schedule B

Wiring Instructions for Settlement Payment

Capital.One Equipment Finance Corp.
-ABA:.065000090 -

Account: 2082409974.

Account Name: COEF Taxi Medallion Corp
Attn: Special Assets Taxi. .
Ref: Jacob Elberg
Case 1-1/-40015-nnl DOC tiie Filed VO/Os/iy Entered Ub/Os/19 Lo:40'42

EXHIBIT A TO SETTLEMENT AGREEMENT
STRICT FORECLOSURE AGREEMENT

THIS STRICT FORECLOSURE AGREEMENT, dated as of December __, 2018 (this
“Agreement”), by and among [BORROWER NAME] (the “Borrower”), a New York
corporation having an address of , [GUARANTOR ‘NAME(S)] (the
“Guarantor(s)” and, together with the Borrower, the “Obligors”), an individual having an
address of , and CAPITAL ONE EQUIPMENT FINANCE CORP. d/b/a
Capital One Taxi Medallion Finance (the “Lender” and, together with the Obligors, the
“Parties”) having its principal office at 1680 Capital One Drive, McLean, Virginia 22102.

 

Recitals:

A. The Lender is the holder of those certain loans to the Borrower identified on
Schedule 1 attached hereto (the “Loans”). Each of the Loans was absolutely and
unconditionally guaranteed by the Guarantor(s). All documents, instruments and agreements
executed and delivered in connection with the Loans, each as amended, restated, supplemented
or otherwise modified from time to time, are collectively referred to herein as the “Loan
Documents”). Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Loan Documents.

B. Repayment of the Loans is secured by, among other things, valid, perfected,
first-priority liens in the New York City Taxi Medallions (the “Medallions”) identified on
Schedule 1 attached hereto.

C. Simultaneously with the execution of this Agreement, the Parties entered into
that certain Settlement Agreement, dated as of December [[_-,]] 2018 (the “Settlement
Agreement”), pursuant to which, among other things, Lender agreed to accept the Obligors’
turnover, surrender, or assign the Medallions to Lender and a cash payment in satisfaction of
the Loans.

D. To permit Lender the option of proceeding to take title to the Medallions
through a strict foreclosure of liens, the Parties have agreed to enter into this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the Parties intending to be legally bound,
agree as follows:

1. Incorporation of Recitals. The Parties hereby acknowledge and agree that the
foregoing Recitals are true and correct and are incorporated herein by reference.

2. Agreement to Provide Information. Obligors agree to provide Lender with any
documents and information in their possession, custody or control, or reasonably obtained by
them relating to the Medallions, or relating to any liens, claims, interests, or encumbrances
relating to the Medallions that is required by Lender.
Case 1-1/-4001ls-nnhl Doclile Filed Oo/Us/ly Entered Oo/Os/ly 1040142

3. Strict Foreclosure. Obligors agree that Lender may, without further notice to
Obligors, proceed under Section 9-620 of the New York Uniform Commercial Code (the “NY
UCC”) by accepting all or some of the Medallions in partial satisfaction of the amounts due
under the Loans (“Strict Foreclosure”). This Agreement is intended to establish a procedure by
which Lender may take title to the Medallions and is not intended to modify the Settlement
Agreement. Obligors acknowledge and agree that by executing this Agreement, proper notice
shall be deemed to have been given both under the Loan Documents and pursuant to Section 9-
620 of the NY UCC. The Obligors further acknowledge and agree that Lender’s willingness to
acquire the Medallions through Strict Foreclosure is done solely as an accommodation to the
Borrower and is not an agreement by the Lender as to the value of a Medallion. Borrower
agrees that it will not, directly or indirectly, seek any form of relief from any court seeking to
stay, impede, or otherwise delay the Lender’s exercise of Strict Foreclosure.

4, Borrower’s Acceptance of Lender’s Proposal. This agreement constitutes
Borrower’s acceptance of Lender’s proposal to accept the Medallions in partial satisfaction of
the Loans secured thereby in an authenticated record after default as provided in Section 9-
620(c)(1) of the NY UCC.

5. Guarantors’ Acceptance of Lender’s Proposal. This agreement constitutes each
of the undersigned guarantor’s acceptance of Lender’s proposal, described in Section 9-621(b)
of the NY UCC, to accept the Medallions in partial satisfaction of the Loans secured thereby.

6. Transfer to Third Parties. The Obligors acknowledge and agree that the Lender
may transfer its rights to acquire any Medallion hereunder to such third party as designated by
the Lender, in its sole discretion and that Lender may assign this Agreement and any Bill of
Sale executed in connection with this Agreement in whole or in part to one or more assignees,
designees, or transferees.

7. Effective Date, Bill of Sale. Concurrently with the execution of this agreement,
the Borrower shall execute undated General Assignments and Bills of Sale in the form attached
hereto as Exhibit A (each, a “Bill of Sale”). The Bill of Sale shall not be effective until a date
is inserted by the Lender or its designee. The Bill of Sale will be dated and the transfer of all
right, title, and interest in the Medallions to Lender or its designee under this proposal shall be
deemed consummated as of that date (the “Effective Date”). The Borrower expressly
authorizes Lender or its designee to fill in the Effective Date and name of the applicable
Borrower.

 

8. Notices of Strict Foreclosure to Third Parties, Obligors acknowledge that
Lender may send notices to interested parties as required under Section 9-621 of the NY UCC.

[Remainder of Page Intentionally Left Blank]
Case 1-1/-40613-nhl Doc il2 Filed O6/O3/19 Entered 06/03/19 10:40:42

 

 

BORROWER LENDER
[BORROWER NAME] CAPITAL ONE EQUIPMENT
FINANCE CORP.

By:

Name: By:

Title Name:

Title:

GUARANTOR(S)

[GUARANTOR NAME(S)]

 
Case 1-1/-406013-nhl Doc il2 Filed O6/O3/19 Entered 06/03/19 10:40:42

 

Description:of. Loans.
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

Exhibit 1 to Strict Foreclosure Agreement

Form of General Assignment and Bill of Sale
Case 1-1/-40613-nhl Doc ll2 Filed 06/03/19 Entered 06/03/19 10:40'42

GENERAL ASSIGNMENT AND BILL OF SALE

This General Assignment and Bill of Sale is entered into » 2018 by
_ (“Seller”) in favor of Capital One Equipment Finance Corp. d/b/a Capital
One Taxi Medallion Finance (“Purchaser”):

WHEREAS, Purchaser and Seller are parties to that certain Strict Foreclosure
Agreement, dated as of December __, 2018 (the “Strict Foreclosure Agreement”), pursuant to
which Purchaser agreed to accept Seller’s New York City Taxi Medallion in partial satisfaction
of obligations owed by Seller to Purchaser, pursuant to Section 9-620 of the New York Uniform
Commercial Code, and without limiting the terms of the Strict Foreclosure Agreement, this
General Assignment and Bill of Sale further confirms the delivery of the Assigned Collateral (as
defined below);

WHEREAS, Seller desires to transfer and assign to Purchaser the assets described below
pursuant the Strict Foreclosure Agreement and Purchaser desires to accept the sale, transfer,
conveyance, assignment, and delivery thereof;

WHEREAS, this General Assignment and Bill of Sale is delivered undated and shall not
be effective until a date is inserted in the preamble by the Purchaser; and

WHEREAS, Seller and Purchaser have heretofore entered into: (i) a Note, made on
__, 201_, in the original principal amount of $ made by Seller and owned by
Purchaser, evidencing and promising to repay Seller’s indebtedness to Purchaser; and (ii) a
Security Agreement, made on __, 201_, by Seller in favor of the Purchaser (the
“Security Agreement”), pursuant to which Seller, among other things, secured the Note and
granted the Purchaser a first priority security interest in, a continuing lien upon, and a right of
set-off against, certain collateral described therein, including, the New York City Taxi
Medallions reflected on Schedule 1 hereto (the “Assigned Collateral”).

NOW, THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby irrevocably sells, transfers, conveys, assigns and delivers to
Purchaser all of Seller’s right, title and interest in, to and under the Assigned Collateral on
Schedule 1 hereto. .

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns, forever.

Purchaser hereby accepts the sale, transfer, conveyance, assignment and delivery of the
Assigned Collateral.

At any time or from time to time after the date hereof, at Purchaser’s request and without
further consideration, Seller shall execute and deliver to Purchaser such other instruments of
sale, transfer, conveyance, assignment, and confirmation, provide such materials and information
and take such other actions as Purchaser may reasonably deem necessary or desirable in order to
Case 1l-1/-4001lso-nhAl Doc ile Filed Oo/Us/ly Entered Qo/Os/ly 10'40'42

more effectively transfer, convey, and assign to Purchaser, and to confirm Purchaser’s title to, all
of the Assigned Collateral.

Seller hereby constitutes and appoints Purchaser the true and lawful attorney of Seller,
with full power of substitution, in the name of Seller or Purchaser, but on behalf of and for the
benefit of Purchaser: (i) to demand and receive from time to time any and all of the Assigned
Collateral and to make endorsements and give receipts and releases for and in respect of the
same and any part thereof; (ii) to institute, prosecute, compromise and settle any and all actions
or proceedings that Purchaser may deem proper in order to collect, assert or enforce any claim,
right or title of any kind in or to the Assigned Collateral; (iii) to defend or compromise any or all
actions or proceedings in respect of any of the Assigned Collateral; and (iv) to do all such acts
and things in relation to the matters set forth in the preceding clauses (i) through (iii) as
Purchaser shall deem desirable.

This General Assignment and Bill of Sale may be executed in any number of
counterparts, each of which will be deemed an original, but all of which together will constitute
one and the same instrument.

This General Assignment and Bill of Sale shall be governed by and construed in
accordance with the laws of the State of New York applicable to a contract executed and
performed in such State without giving effect to the conflicts of laws principals thereof, except
that if it is necessary in any other jurisdiction to have the law of such other jurisdiction govern
this General Assignment and Bill of Sale in order for this General Assignment and Bill of Sale to
be effective in any respect, then the laws of such other jurisdiction shall govern this General
Assignment and Bill of Sale to such extent. For the avoidance of doubt, nothing contained in
this General Assignment and Bill of Sale is intended to modify, limit, or reduce Purchaser’s
tights against the Seller, except as set forth in a fully-executed written agreement between
Purchaser and Seller.

IN WITNESS WHEREOEF, the undersigned have caused their duly authorized officers (or
officers of their sole or managing agent) to execute this General Assignment and Bill of Sale on
the day and year first above written.

[SELLER NAME]

By:
Name:
Title:
Case 1-L/-40019-nni Doc lle Filed Oo/Osfly Entered Oo/Os/ly Loi40l42

Schedule 1

Assigned Collateral

 

Borrower/Seller | Assigned Collateral/Medallion Nos.

 

 

 

[Borrower Name] [Medallion Number]

 

 
